Order                                                                                        Michigan Supreme Court
                                                                                                   Lansing, Michigan

  June 11, 2014                                                                                        Robert P. Young, Jr.,
                                                                                                                 Chief Justice

  148444                                                                                               Michael F. Cavanagh
                                                                                                       Stephen J. Markman
                                                                                                           Mary Beth Kelly
                                                                                                            Brian K. Zahra
  PEOPLE OF THE STATE OF MICHIGAN,                                                                  Bridget M. McCormack
            Plaintiff-Appellee,                                                                           David F. Viviano,
                                                                                                                      Justices
  v                                                                 SC: 148444
                                                                    COA: 312308
                                                                    Oakland CC: 2012-240981-FH
  RICHARD LEE HARTWICK,
             Defendant-Appellant.
  _________________________________________/

         On order of the Court, the application for leave to appeal the November 19, 2013
  judgment of the Court of Appeals is considered, and it is GRANTED. The parties shall
  include among the issues to be briefed: (1) whether a defendant’s entitlement to
  immunity under § 4 of the Michigan Medical Marihuana Act (MMMA), MCL 333.26421
  et seq., is a question of law for the trial court to decide; (2) whether factual disputes
  regarding § 4 immunity are to be resolved by the trial court; (3) if so, whether the trial
  court’s finding of fact becomes an established fact that cannot be appealed; (4) whether a
  defendant’s possession of a valid registry identification card establishes any presumption
  for purposes of § 4 or § 8; (5) if not, what is a defendant’s evidentiary burden to establish
  immunity under § 4 or an affirmative defense under § 8; (6) what role, if any, do the
  verification and confidentiality provisions in § 6 of the act play in establishing
  entitlement to immunity under § 4 or an affirmative defense under § 8; and (7) whether
  the Court of Appeals erred in characterizing a qualifying patient’s physician as issuing a
  prescription for, or prescribing, marijuana.

         We direct the Clerk to schedule the oral argument in this case for the same future
  session of this Court when it will hear oral argument in People v Tuttle (Docket No.
  148971).

        Persons or groups interested in the determination of the issues presented in this
  case may move the Court for permission to file briefs amicus curiae.




                           I, Larry S. Royster, Clerk of the Michigan Supreme Court, certify that the
                     foregoing is a true and complete copy of the order entered at the direction of the Court.
                           June 11, 2014
           p0604
                                                                               Clerk